COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER

Appellate case name:           Elisa Merrill Wilson v. The State of Texas

Appellate case number:        01-11-01125-CR

Trial court case number:      10CCR149142

Trial court:                  County Court at Law No. 2 of Fort Bend County



       The court requests that the court reporter in the above-referenced case supplement
the record on appeal with the following original exhibits:

       State’s Exhibit No. 5 – Telephone recording
       State’s Exhibit No. 7 – Telephone recording
       State’s exhibit No. 8 – Telephone recording
       State’s exhibit No. 9 – Audio tape
       Defendant’s exhibit No. 13 – Audio tape

The Clerk of this Court is directed to cooperate with the district clerk and/or court
reporter to provide for the safekeeping, transportation, and return of such exhibit. See
TEX. R. APP P. 34.6(g)(2).

       The exhibit is due in this Court no later than November 15, 2012.

       It is so ORDERED.


Judge’s signature:     /s/ Justice Bland
                         Acting individually


Date: October 31, 2012